 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 102.61 of,the Board's Rules and Regulations-provides for vi5-day time limit in filing objections to elections. In the instant casethe last day for filing objections was November 22. Section 102.83of the Board's Rules and Regulations requires that for objections tobe timely they must bereceived bythe Regional Director within thespecified time limit.' . Consequently, the Petitioner's objections re-ceived by the Regional, Director November 23 were not timely filed.We find no merit in the Petitioner's contention that it is not respon-sible for the untimely receipt of the objections.We have previouslyheld that itis essentialto certainty in procedural matters thatpartiesbe held to strict compliance with the above rule.2Accordingly, wehereby adopt the Regional Director's findings that the objections werenot timely filed and overrule the Petitioner's objections to election.As a majority of the employees eligible to vote have not voted for theparticipating labor organization, we shall certify the results of theelection.[The Board certified that a majority of the valid ballots was notcast for the International Woodworkers of America, AFL-CIO, andthat this labor organization is not the exclusive representative of theemployees employed at the Employer's Gilbertown, Alabama, plant,in the unit heretofore found to be appropriate.]1 Paragraph 2 of Section 102.83 reads,"When the act or any of these rules requiresthe filing of a motion, brief,exception,or other paper in any proceeding,such documentmust be received by the Board or the officer or agent designated to receive such matterbefore the close of business of the last day of the time.limit, if any, for such filing orextension of time that may have been granted."2 Dunn Motor Company,100 NLRB 822.The Rath Packing CompanyandUnited Packinghouse Workersof America,AFL-CIO,'Petitioner.Case No. 1616-RC--1591. Janu-ary 31,1956SECOND SUPPLEMENTAL DECISION AND CERTIFI-CATION OF RESULTS OF ELECTIONPursuant to a Decision and Direction of Election dated February15, _1955,2 an election by secret ballot was conducted on March 3,'1955, under the direction and supervision of the Regional Director forthe SixteenthRegion amongthe employees of the Employer in theunit found appropriate in that Decision.At the conclusion of theelection, the parties were furnished with a tally of ballots which1The AFL and CIO having merged, we are amending the identification of the Union'saffiliation.2 The Rath Packing Company,18-RC-1591,February 15, 1955(not reported in printedvolumes of Board Decisions and Orders).115 NLRB No. 48. THJ RATH PACKING COMPANY303which 24 were for the Petitioner, 23 were cast for no union, and 1ballot was-challenged.The challenged ballot was sufficient to affectthe results of the election.On'March 9, 1955, the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Rulesand Regulations of the Board, the Regional Director conducted aninvestigation and, on April 20, 1955, issued and served upon the par-ties his report on challenged ballots and objections. In his report,the Regional Director concluded that, about 2 weeks before the elec-tion, the Employer violated the rule enunciated inLivingston ShirtCorporation, et al.,107 NLRB 400, by ordering the Petitioner's fieldrepresentative to leave its premises and by refusing him permissionto solicit the employees when they were leaving the plant after work-ing hours.Accordingly, he recommended that the challenged ballotbe opened and counted and that the objections be sustained and theelection be set aside and a new election ordered.On April 29, 1955,the Employer filed exceptions to the Regional Director's report, inwhich it denied that the Petitioner's representative was ordered toleave its premises or that he was refused permission to solicit the em-ployees when they were leaving the plant after working hours.On July 28, 1955, the Board issued a Supplemental Decision, Direc-tion, and Order herein 3 in which it (1) directed that the challengedballot be opened and counted; and (2) found that substantial andmaterial issues of fact as to the Regional Director's findings were raisedby the Employer's exceptions.The Board ordered that if the chal-lenged ballot, when opened and counted, did not -determine the re-sults of the election, a hearing be held to determine the issues raised bythe Petitioner's objections and the Employer's exceptions..Upon the opening and counting of the challenged ballot, the re-vised tally of ballots furnished the parties showed that there were24 ballots cast for the Petitioner and 24 ballots cast for no union.Accordingly, on August 18 and 19, 1955, pursuant to the Board'sOrder, a hearing was held before Marvin L. Smith,'Jr., hearing of-ficer.The Employer and the Petitioner appeared and participated.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence pertinent to the issues was affordedthe parties.On September 2, 1955, the hearing officer issued and served uponthe parties a hearing officer's' report and recommendations in whichhe recommended that the objections to the conduct of the electionbe overruled.On September 9, 1955, the Petitioner filed exceptionsto this report.8113 NLRB 382. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings of the hearingofficer made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the hearingofficer's report, the objections and exceptions, and the entire recordin the case, and hereby makes the following findings :On January 12, 1955, Abe Freeman and Steve Mauser, field repre-sentatives of the Petitioner, visited the Employer's premises andrequested recognition as collective-bargaining agent of certain em-ployees of the Employer. The plant superintendent refused to recog-nizethe Petitioner until it had been certified by the Board.ThePetitioner filed the instant petition with the Board on January 13,1955, and from that date until February 16, 1955, Freeman visitedthe plant periodically for the purpose of soliciting the employees.His practice was to park his automobile on the Employer's parkinglot and contact the employees as they were leaving the plant afterworking hours.On the afternoon of February 16, 1955, when Freeman was in hisautomobile on the Employer's parking lot contacting employees asthey left the plant, the plant superintendent asked that he come intothe plant and talk to the plant manager. During the ensuing conver-sation with the plant manager, Freeman was requested to discontinuethe practice of parking on the Employer's parking lot because, onthe days Freeman was present on the parking lot, the employees werecongregating in the plant rather than leaving after, they had com-pleted their work.Freeman stated that he did not have to park onthe parking lot, and agreed to cooperate by complying with the plantmanager's request 4Thereafter, until March 1, 1955, Freeman parked his automobileon the city street adjacent to the parking lot, from which location hecontinued his organizing activities.However, on March 1, 1955,Freeman and Mauser parked their automobile on the Employer's park-ing lot, and various employees stopped to speak to the two union repre-sentatives.The plant manager also spoke with them, but did notrequest that they leave the premises.On the morning of March 2,1955, the Employer made a noncoercivespeech to its employees on its time and property.Later that sameday, the Petitioner asked for an opportunity to answer the Employer'sspeech, but this was refused.The representation electionwas con-ducted from 3: 30 to 6 p. m. on March 3.It appears that there were no company rules or instructions withrespect to union activity or solicitation of members, and employees were4 In its exceptions,the Petitioner contends,in effect, that the hearing officer miscon-strued the issue in the case when,in referring to the February 16, 1955, incident, he sub-stituted the word "request"for the word"order."However,the record shows thatFreeman,when queried at the hearing as to whether he was "ordered" off the Employer'sproperty,stated,"I would rather use the word'request.' 11 THE RATH PACKING COMPANY`305permitted to discuss and solicit for the Petitioner on company timeand property without objection from the Employer's supervisors.Moreover, it appears that employees themselves distributed handbillswithin the plant for the Petitioner.The record further shows thatafter February 16, when the Employer requested Freeman not topark on its lot, the Petitioner continued to conduct its organizationalcampaign by contacting employees on the street off the Employer'sproperty, by personal visits to employees' homes, by passing out leaf-lets, and by meetings at the union hall.InLivingston Shirt Corporation, et al.,107 NLRB 400, at 409, theBoard found that in the absence of either an unlawful broad no-solicitation rule (prohibiting union access to company premises onother than working time) or a privileged no-solicitation rule (broad,"'but not unlawful because of the character of the business), an employerdoes not commit an unfair labor practice if he makes a preelectionspeech on company time and premises to his employees and deniesthe union's request for an opportunity to reply. In making this find=ing, the Board stated :We do not believe that unions will be unduly hindered in theirright to carry on organizational activities by our refusal to openup to them the employer's premises for group meetings, particu-larly since this is an area from which they have traditionally beenexcluded, and there remains open to them all the customary meansfor communicating with employees.These include individualcontact with employees on the employer's premises outside work-ing hours (absent, of course, a privileged broad no-solicitationrule), solicitation while entering and leaving the premises, at theirhomes, and at union meetings. These are time-honored and tradi-tional means by which unions have conducted their organizationalcampaigns, and experience shows that they are fully adequate toaccomplish unionization and accord employees their rights underthe Act to freely choose a bargaining agent.In view of the foregoing, we find, as did the hearing officer, thatthe Employer did not violate the rule enunciated in theLivingstonShirtcase, by denying the Petitioner's request for an opportunity toreply to the speech it made to the employees the day before the elec-tion.Moreover, as the noncoercive speech to the employees was madeby the Employer more than 24 hours before the scheduled election, itcannot otherwise serve as a basis for setting aside the election eFurthermore, we cannot find, as the Petitioner would have us find,that the Employer violated the principles enunciated inLivingstonShirtwhen it requested the union representative not to park on itss Peerless Plywood Company,107 NLRB 427.390609-56-vol.115-21 306DECISIONSOF NATIONALLABOR RELATIONS BOARDpremises.It is clear that the Employer had no unlawful broad no-solicitation rule and that the employees were permitted to solicit forunion membership on the Employer's time and property.Further,the union representative entered the Employer's parking lot and spoketo the employees without objection by the Employer even after he hadagreed not to park on the Employer's property. In addition, it ap-pears that the Petitioner was not unduly hindered in its right to carry .on organizational activities, and was able to utilize the customarymeans for communicating with employees, e. g., soliciting employeeswhile they were leaving the plant, at their homes, and at union meet-ings.Accordingly, we find no merit in the Petitioner's objections andexceptions and hereby overrule them.As the revised tally shows that a majority of the ballots has not beencast for the Petitioner, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for the United Packinghouse Workers of America, AFL-CIO,and that the said Petitioner is not the exclusive representative of theemployees at the Amarillo, Texas, plant, of The Rath Packing Com-pany, in the unit heretofore found to be appropriate.]General Electric CompanyandInternational Association of Ma-chinists,AFL-CIO,Petitioner.Case No. 13-RC-418P3. February1,1956SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn November 3, 1955, pursuant to a Decision and Direction ofElection (not reported in printed volumes of Board Decisions and'Orders), an election was conducted in the unit found appropriatetherein, under the direction and supervision of the Regional Directorfor the Thirteenth Region.Following the election, the RegionalDirector issued and served on the parties a tally of ballots whichshowed that of approximately 985 eligible voters, 494 ballots were castfor the Petitioner, 412 for Local 997, United Automobile Workers ofAmerica, AFL-CIO, herein called the Intervenor, and 7 against bothparticipating organizations.Ten ballots were challenged and sixwere void.The challenges were not sufficient in number to affect theresults of the election.A majority of the valid votes were cast for thePetitioner.On November 7, 1955, the Intervenor filed timely objections to theconduct of the election, alleging that (1) observers for the Petitionerengaged in campaigning during the election; (2) the Employer re-fused to permit a representative of the Intervenor to enter the plant115 NLRB No. 42.